United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-2498
                                 ___________

Carlo Piccinino,                         *
                                         *
            Appellant,                   *
                                         *
    v.                                   * Appeal        from      the    United
States
                                    * District Court for the
I n t e r n a t i o n a l United Auto, Aerospace           *
       Eastern District of Missouri.
and Agricultural Implement Workers of                      *
America; General Motors Corporation,                       *
G . M . Wentzville Assembly Center,                        *
       [UNPUBLISHED]
                                    *
              Appellees.            *
                               ___________

                                           Submitted: October 6, 1997
                                                   Filed: October 14,
1997
                                 ___________

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    Carl Piccinino appeals the district court&s1 grant of
summary judgment to International United Auto, Aerospace
and Agricultural Implement Workers of America

       1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
(UAW) and General Motors Corporation (GM) in his hybrid
§ 301/fair representation suit pursuant to 29 U.S.C. §
185 et seq., and DelCostello v. International Bhd. of
Teamsters, 462 U.S. 151 (1983). We affirm.

    After de novo review of the record, see Carnes v.
United Parcel Serv. Inc., 51 F.3d 112, 116 (8th Cir.
1995), we conclude that Piccinino failed to establish GM
breached the Memoranda of Understanding. Both Piccinino&s
section 301 and fair representation claims thus fail.
See DelCostello, 462 U.S. at 164-65; Schiltz v.
Burlington N. R.R., 115 F.3d 1407, 1415 (8th Cir. 1997).



    Accordingly, we affirm the judgment of the district
court and deny plaintiff&s motion for appointment of
counsel.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-